Exhibit 10.15

August 31, 2011

Ms. Julie Shiflett

Dear Julie:

On behalf of Red Lion Hotels Corporation, we are delighted to offer you the
position of Executive Vice President, Chief Financial Officer for Red Lion
Hotels Corporation. In your new position, you will report to me in my role as
the President and Chief Executive Officer.

Your appointment as an executive officer of Red Lion Hotels Corporation would be
subject to formal appointment by our Board of Directors. After appointment, and
so long as you are an executive officer, the details of your hire, your
compensation and of any acquisitions and dispositions of stock of Red Lion would
be subject to Securities Exchange Commission reporting rules.

The following outlines the employment package for your position.

START DATE: Thursday September 1, 2011

POSITION: Chief Financial Officer for Red Lion Hotels Corporation located in
Spokane, Washington. Your responsibilities will be those outlined in your job
description, as may be modified, and as may be assigned to you from time to time
by your supervisor.

COMPENSATION: Your position is classified as a salaried exempt position, which
means it is exempt from state and federal overtime laws. You will be paid a
bi-weekly base salary of $9,615.40 which is equivalent to $250,000.00 per year,
subject to normal withholdings and payroll taxes. Our company’s pay periods run
on a biweekly basis.

BONUS: In addition to your base salary, you may be eligible to earn a bonus if
you are actively employed throughout the applicable bonus period, and if you
meet the other requirements outlined in the Variable Pay Plan (“VPP”), as may be
amended from time to time. Bonus targets and goals for achievement of bonuses by
executive officers are set by the Compensation Committee of the Board of
Directors. For reference purposes, the target bonus for 2011 for the CFO
position was 30% of base salary.

EQUITY GRANT: Within 30 days after your hire, you will receive restricted stock
units (“RSUs”) equivalent to 50% of your annual salary. These RSUs will be
subject to the approval of the Compensation Committee of the Board of Directors
and the Company’s 2006 Stock Incentive Plan and will vest on the one (1) year
anniversary of the date of issuance, provided that you are still employed by the
Company at that time.

You will also be eligible to receive additional issuances from time to time of
equity incentives granted by the Compensation Committee of the Board of
Directors. For reference purposes, in May of each of the last two calendar
years, the Compensation Committee approved equity awards equal in value to 40%
of the Chief Financial Officer’s base salary, in each case in the form of RSUs
vesting over four years.

ANNUAL PERFORMANCE EVALUATION: Performance evaluations are generally conducted
annually on or about February 1st of each year. Red Lion may increase your
salary based upon the annual performance evaluation or other facts. Any wage
increase may be pro-rated based on the date you began working in this position.

BENEFITS: You will be eligible to participate in all standard employee benefit
programs on the same terms and conditions as other Red Lion Vice Presidents, as
they may be modified from time to time, including:

 

  •  

Medical and Dental insurance eligible the first of the month following your hire
date

 

  •  

Employee Assistance Program (EAP)

 

  •  

Long Term Disability insurance coverage starting the first of the month
following your hire date

 

  •  

Flexible Spending Account – Section 125 Medical Reimbursement and Dependent Care
accounts eligible within 30 days of your hire date for the following 1st of the
month effective date



--------------------------------------------------------------------------------

  •  

AFLAC – Voluntary Cancer Protection, Short Term Disability, Personal Recovery
and Accident / Injury Protection Plans available following date of hire and also
during open enrollment periods

 

  •  

Paid vacation. You will be eligible for 4 weeks paid vacation each year of your
employment. Within your first year of employment, this allowed vacation time
does not apply to the RLH Vacation Policy. As such, in your first year of
service, these approved but unearned vacation hours will not be entered into our
payroll system until requested and taken. Should your employment with RLH end
before you have earned vacation hours under our normal vacation policy, this
approved but unearned vacation will not be paid out at separation nor will it be
subject to any rollover consideration. Following your one year anniversary your
vacation hours will be subject to the RLH vacation policy, as detailed in the
RLH benefits handbook.

 

  •  

Paid sick leave

 

  •  

A special paid Year-End Break to be taken each calendar year between December 25
and January 1

 

  •  

Eight (8) paid holidays each year and one (1) personal day

 

  •  

Participation in the RLH 401(k) Retirement Savings Plan with a discretionary
match which, if made, will be on a graduated basis based on length of service,
eligible on your hire date

 

  •  

Direct Deposit

 

  •  

Option to purchase shares of RLH stock at a 15% discount through payroll
deduction under Red Lion’s Employee Stock Purchase Plan

 

  •  

Voluntary Term Life and AD&D Insurance coverage eligible the first of the month
following your hire date

 

  •  

Continuing education reimbursement

 

  •  

Gold status Alaska airlines, if available

 

  •  

Discounted Red Lion Family of Hotels accommodations for you and your family

A benefit book will be provided to you upon the commencement of your employment,
describing RLH’s benefits and eligibility requirements in detail. You will also
receive a copy of RLH’s Associate Handbook with information regarding the
Company’s policies and procedures.

SEVERANCE BENEFITS

If the Company terminates your employment without Cause (defined below) prior to
September 1, 2013, the Company will, (i) pay you a lump sum payment equal to
your earned but unpaid bonus under the VPP for the prior fiscal year, (ii) pay
you a lump sum payment equal to your target bonus under the VPP for the fiscal
year in which the termination occurs prorated for the portion of the year
elapsed at the time of the termination, and (iii) pay you a lump sum payment
equal to the Executive’s total cash compensation for the previous fiscal year
(but not less than $250,000). In addition, if the Company terminates your
employment without Cause prior to September 1, 2013, (i) the Company shall
accelerate vesting on any portion of any equity grant previously made to you
under the Company’s 2006 Stock Incentive Plan, or any successor plan, that would
otherwise have vested within twelve (12) months after the date of your
termination; and (ii), all Company imposed restrictions on any restricted stock
issued to you shall be terminated upon the termination of your employment and
all restricted stock awarded to you but not yet issued shall be promptly issued.

UPON CHANGE OF CONTROL: If there is a Change of Control (defined below) and
there is a Constructive Termination (defined below) of your employment without
Cause within twelve (12) months after such Change of Control, you will be
entitled to a lump sum payment equal to one year of your then current annual
salary. Upon any Change of Control, (i) the Company shall accelerate vesting on
any portion of any equity grant previously made to you under the Company’s 2006
Stock Incentive Plan, or any successor plan, that would otherwise have vested
within twenty-four (24) months after the date of the termination of your
employment; and (ii) all Company imposed restrictions on any restricted stock
issued to the you shall be terminated upon the termination of your employment
and all restricted stock awarded to you but not yet issued shall be promptly
issued.

As used herein, the term “Cause” means: (i) your willful and intentional failure
or refusal to perform or observe any of your material duties, responsibilities
or obligations, if such breach is not cured within 30 days after notice thereof
to you by the Company, which notice shall state that such conduct shall, without
cure, constitute Cause; (ii) any willful and intentional act by you involving
fraud, theft, embezzlement or dishonesty affecting the Company; or (iii) your
conviction of (or a plea of novo contendere to) an offense which is a felony in
the jurisdiction involved.

“Constructive Termination” shall be deemed to occur if (A) without your consent,
(i) there is a significant reduction in your overall scope of duties,
authorities and responsibilities (it being understood that a new position within
a larger combined company is not a constructive termination if it is in the same
area of operations and involves similar scope of management responsibility
notwithstanding that you may not retain as senior a position overall within the
larger combined company as your prior position within the Company), (ii)



--------------------------------------------------------------------------------

you are required to relocate your place of employment, other than a relocation
within 40 miles of Spokane, Washington, or (iii) there is a reduction of more
than 20% of your base salary or target bonus (other than any such reduction
consistent with a general reduction of pay across the Company’s or its
successor’s executive staff as a group, as an economic or strategic measure due
to poor financial performance by the Company) and (B) within the thirty (30) day
period immediately following such material adverse change or reduction, you
elect to terminate your employment voluntarily.

As used herein, the term “Change of Control” means the occurrence of any one of
the following events: any merger or consolidation involving the acquisition of
50% or more of the combined voting power of the outstanding securities of the
Company by an investor group, adoption of a sale or liquidation plan of
substantially all of the assets of the Company or other similar transaction or
series of transactions involving the Company, or the acquisition of 50% or more
of the combined voting power of the outstanding securities of the Company by an
investor group.

PROOF OF ELIGIBILITY TO WORK IN U.S.: Our offer is contingent upon your
submission of satisfactory proof of your identity and your legal authorization
to work in the United States. If you fail to submit this proof, federal law
prohibits us from hiring you.

LOYALTY, NONDISCLOSURE OF CONFIDENTIAL INFORMATION: By accepting this offer, you
agree that you will act at all times in the best interest of RLH. You also agree
that, except as required for performance of your work, you will not use,
disclose or publish any Confidential Information of RLH either during or after
your employment, or remove any such information from the Company’s premises.
Confidential Information includes, but is not limited to, lists of actual and
prospective customers and clients, financial and personnel-related information,
projections, operating procedures, budgets, reports, business or marketing
plans, compilations of data created by RLH or by third parties for the benefit
of RLH. Your membership on Boards of Directors and your ownership in CFO
Outsourcing, LLC (dba NWCFO) are considered exempted activities as long as they
do not involve any material conflict of interest with the interests of RLH.

NONSOLICITATION: You agree that during your employment the Company and for a
period of twelve months thereafter you will not solicit, raid, entice or induce
any person that then is or at any time during the twelve-month period prior to
the end of your employment was an employee of the Company (other than a person
whose employment with the Company has been terminated by the Company), to become
employed by any person, firm or corporation.

COMPLAINT RESOLUTION: By accepting this offer with RLH, you also agree to
continue to familiarize yourself with its policies, including its policies on
equal opportunity and anti-harassment, and to promptly report to the appropriate
RLH supervisors or officers any matters which require their attention.

KEY EMPLOYEE STATUS: You are regarded as a key employee under certain federal
regulations governing family and medical leave. This status will require that
you work closely with us in planning if you develop a need for family or medical
leave.

NATURE OF EMPLOYMENT: As explained to you on the application for employment you
submitted, RLH is an at-will employer. This means that your employment is not
for a set amount of time; either you or the Company may terminate employment at
any time, with or without cause.

DRUG SCREEN AND BACKGROUND CHECK: RLH has a vital interest in maintaining safe,
healthful and efficient working conditions for its employees. With this in mind,
employment at RLH is contingent on your satisfactory completion of a drug screen
and background check.

ENTIRE AGREEMENT: This letter contains all of the terms of your employment with
RLH, and supersedes any prior understandings or agreements, whether oral or in
writing.

Red Lion Hotels Corporation reserves the right, subject to limitations and
provisions of applicable law and regulations, to change, interpret, withdraw, or
add to any of its policies, benefits, or terms and conditions of employment at
its sole discretion, and without prior notice or consideration to any associate.
The Company’s policies, benefits or terms and conditions of employment do not
create a contract or make any promises of specific treatment.

Julie, we are pleased and proud to be adding your talents to a management team
that is dedicated to making a difference in the communities we serve, creating
fulfilling jobs and environments conducive to success, and providing the
foundation for ongoing success of Red Lion Hotels Corporation.



--------------------------------------------------------------------------------

Sincerely, /s/ Jon E. Eliassen Jon E. Eliassen

President and Chief Executive Officer

Red Lion Hotels Corporation

 

Accepted this 31st day of August, 2011 /s/ Julie Shiflett Employee Signature